—In an action, inter alia, for injunctive relief under 42 USC § 1983, the plaintiff appeals from an order of the Supreme Court, Queens County (Durante, J.), dated April 24, 1998, which denied his motion, inter alia, pursuant to CPLR 5015 (a) (3), to vacate “the final judgment” and granted the defendants’ cross motion to the extent of precluding him from making any further motions before the Supreme- Court in this action without prior approval by that court.
Ordered that the order is affirmed, with costs.
The issues raised by the plaintiff on this appeal have been *596raised, or could have been raised, on numerous prior occasions (see, Duffy v Holt-Harris, 159 AD2d 542, appeal dismissed 76 NY2d 772, Iv dismissed 90 NY2d 925, rearg denied 91 NY2d 867; Duffy v Holt-Harris, 198 AD2d 326, Iv dismissed 83 NY2d 801; Duffy v Holt-Harris, 89 NY2d 962, rearg denied 90 NY2d 845). Under the circumstances, further review is barred by the doctrine of the law of the case (see, 10 Carmody-Wait 2d, Appeals in General § 70:424, at 456).
Furthermore, given the plaintiffs history of engaging in frivolous litigation, the Supreme Court properly enjoined him from making any further motions in this action in the absence of prior approval by the court (see, Braten v Finkelstein, 235 AD2d 513). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.